__________



 

 

 

 

 

 

AMENDED AND RESTATED PROMISSORY NOTE



 

 

 

 

 

From

:





 

CRAILAR TECHNOLOGIES INC.



 

To

:





 

JASON FINNIS



 

 

 

 

 

Crailar Technologies Inc.


Suite 305, 4420 Chatterton Way, Victoria, British Columbia, Canada, V8X 5J2





--------------------------------------------------------------------------------



AMENDED AND RESTATED PROMISSORY NOTE



Principal Sum of CDN$51,689.89



Principal:     CDN$51,689.89.                                                                  Made
at Victoria, B.C., Canada.



Interest:     12% per annum.



Maturing:     As indicated below.


THIS AMENDED AND RESTATED PROMISSORY NOTE

(the "Promissory Note") is provided, dated and made effective as of the 21st day
of January, 2014 (the "Effective Date").



FROM

:



CRAILAR TECHNOLOGIES INC.

, a company incorporated under the laws of the Province of British Columbia,
Canada, and having an address for notice and delivery and executive offices
located at Suite 305, 4420 Chatterton Way, Victoria, British Columbia, Canada,
V8X 5J2



(the "Borrower");

OF THE FIRST PART

TO

:



JASON FINNIS

, businessperson, having an address for notice and delivery located at 4529
Rithetwood Drive, Victoria, British Columbia, Canada, V8X 4J5



(the "Lender");

OF THE SECOND PART

(and the Borrower and the Lender being hereinafter singularly also referred to
as a "Party" and collectively referred to as the "Parties" as the context so
requires).

WHEREAS

:



A.     Pursuant to an original Convertible Promissory Note, dated for reference
effective on October 11, 2013 (the "Original Promissory Note"), the Lender
therein granted the Borrower a loan in the principal amount of CDN$100,000.00
(the "Loan"), and the Original Promissory Note provided that the Loan and the
interest thereunder must be repaid by the Borrower to the Lender on December 11,
2013;



B.     Effective on November 7, 2013, the Borrower repaid to the Lender
CDN$50,000.00 of the Loan, such that a principal amount of CDN$50,000 was then
owing under the Loan pursuant to the Original Promissory Note;

-2-



--------------------------------------------------------------------------------



C.     Pursuant to a Loan Extension Agreement, dated for reference effective on
December 18, 2013 (the "Loan Extension"; which together with the Original
Promissory Note being the "Underlying Agreements"), and as a then condition
precedent to the completion by the Company of a certain non-brokered private
placement (the "Private Placement") at that time, the Parties therein agreed to
extend the term for repayment of the Loan and the interest under the Original
Promissory Note on the following terms:

"... The Borrower and the Lender hereby agree that the due date for repayment of
the Loan and the Interest shall be extended such that the Loan and the Interest
will be repayable by the Borrower to the Lender, without the necessity of
demand, on the earlier of (i) one year from the completion of the Borrower's
currently proposed equity private placement of $2,000,000 (the "Placement"), and
(ii) such time as the Borrower completes its next public offering of registered
securities by way of registration statement on Form S-1 of not less than
CDN$3,000,000 in gross proceeds to the Borrower...."; and

D.     As a consequence of the completion by the Borrower of the Private
Placement effective on December 20, 2013, the Parties have agreed to provide for
this Promissory Note which now amends and replaces, in their entirety, each of
the Underlying Agreements, together with all prior discussions, negotiations,
understandings and agreements with respect to the Loan, and all in accordance
with the terms and conditions of this Promissory Note.

NOW THEREFORE

, this Promissory Note witnesses that in consideration for CDN$1.00 now paid by
the Borrower to the Lender, together with the other covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which is acknowledged, the Parties have agreed on the terms and
conditions hereinafter set forth:



Principal and Interest of the Loan

FOR VALUABLE CONSIDERATION

, receipt whereof is hereby acknowledged, the undersigned, Borrower, hereby
promises to pay to the Lender, or the holder of this Promissory Note, in
accordance with the terms and conditions referenced herein, the aggregate
principal sum of fifty-one thousand, six hundred and eighty-nine dollars and
eighty-nine cents (CDN$51,689.89) in lawful money of Canada (hereinafter
referred to as the "Principal Sum") together with simple interest accruing on
the Principal Sum and commencing on the above-referenced Effective Date of this
Promissory Note at the rate of twelve percent (12%) per annum, and not in
advance, both before and after default, maturity and judgment (herein the
"Interest"); with any such outstanding Interest to be payable in full to the
Lender on repayment of the Principal Sum in the manner as set forth immediately
hereinbelow (and with the totality of the within Principal Sum advance by the
Lender to the Borrower being the "Loan" hereunder).



Repayment of the Loan

The

Principal Sum of this Loan, together with all outstanding Interest accrued
thereon as specified hereinabove (the "Loan Amount" from time to time), is
hereby irrevocably and unconditionally due and payable by the Borrower to the
order and direction of the Lender in Victoria, British Columbia, Canada, at or
before 5:00 p.m. (Victoria, British Columbia, Canada, time) on the date which is
the earlier of (i) December 20, 2014 (being one year from the completion of the
Borrower's recent Private Placement) and (ii) such time as the Borrower
completes its next public offering of registered securities by way of
registration statement on Form S-1 of not less than CDN$3,000,000 in gross
proceeds to the Borrower (such earlier date being the "Final Principal Sum
Payment Date").



-3-



--------------------------------------------------------------------------------



The Borrower may prepay and redeem any portion of the Principal Sum portion of
the Loan, and its then related Interest, in whole or in part at any time prior
to the Final Principal Sum Payment Date (the "Right of Redemption") and in the
manner as set forth immediately hereinbelow by providing the Lender with no less
than two calendar days' prior written notice (the "Redemption Notice") of its
Right of Redemption intention to redeem and repay all or any portion of the Loan
Amount which would be due and owing by the Borrower to the Lender at the end of
such two-day period (collectively, the "Redemption Amount") (such day at the end
of such two-day period being the "Redemption Date" and, for clarity, such
Redemption Date would be the date to which such Principal Sum and Interest would
be calculated and due and payable to the Lender at the close of business, in
Victoria, British Columbia, Canada, on such Redemption Date).

In order to provide such Redemption Notice the Borrower will be required, at the
date of its delivery to the Lender of the Redemption Notice, to provide to the
Lender, a certified cheque or bank draft representing the entire Redemption
Amount and made payable to the Lender in Canadian funds, or funds by way of wire
transfer to such designation as may be directed by the Lender in its sole and
absolute discretion, in the amount of any such Redemption Amount. Thereupon, and
should the proposed Redemption Amount in fact represent all of the Loan Amount
which would be due and owing by the Borrower to the Lender under this Promissory
Note at the Redemption Date, then the Lender will be required to immediately
provide to the Borrower all such registerable discharges as may be necessary to
relieve the Borrower of any obligation to the Lender under this Promissory Note

General provisions

The holder of this Promissory Note may, from time to time, grant written
indulgences with respect to certain payment amounts or periods but such
indulgences will not in any way affect the undersigned's liability upon this
Promissory Note nor will such indulgences vary any other term to which
indulgence has not specifically been granted. No indulgence will be enforceable
against the holder unless granted in writing.

If any provision of this Promissory Note is held to be invalid, illegal or
unenforceable, then such will not affect or impair the validity, legality or
enforceability of the remaining provisions.

WITNESS

the hand of the authorized representative of the undersigned Borrower given
under seal as of the Effective Date determined hereinabove.





The COMMON SEAL of
CRAILAR TECHNOLOGIES INC.,
the Borrower herein,
was hereunto affixed in the presence of:


/s/ Guy Prevost           
Authorized Signatory)

)
)
)
)
)
)
)
)






(C/S)

__________